Citation Nr: 1426568	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  07-31 366A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine before May 19, 2012.

2.  Entitlement to an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine before July 29, 2013.

3.  Entitlement to an initial rating higher than 50 percent for degenerative disc disease of the lumbar spine from July 29, 2013.

4.  Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability on an extraschedular basis before July 29, 2013.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to August 1971 and from February 1972 to March 1988.

This matter is before the Board of Veterans' Appeals on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in the Veteran's claim file.

The claims were remanded by the Board in June 2013 for additional development.  


FINDINGS OF FACT

1.  Before May 19, 2012, degenerative disc disease of the lumbar spine was manifested by forward flexion greater than 30 degrees.

2.  Before July 29, 2013, degenerative disc disease was manifested by forward flexion to 30 degrees or less.

3.  From July 29, 2013, degenerative disc disease of the lumbar spine disability has been manifested by unfavorable ankylosis of the lumbar spine.  



4.  Degenerative disc disease of the lumbar spine does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

5.  From May 19, 2012, to July 29, 2013, the combined service-connected disabilities rendered the Veteran unemployable on an extraschedular basis.


CONCLUSIONS OF LAW

1.  Before May 19, 2012, the criteria for an initial schedular rating higher than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

2.  Before July 29, 2013, the criteria for an initial schedular rating higher than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

3.  From July 29, 2013, the criteria for an initial schedular rating higher than 50 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

4.  The criteria for an extraschedular rating for degenerative disc disease of the lumbar spine have not been met.  §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 3.321(b).





5.  From May 19, 2012, to July 29, 2013, the criteria for a total disability rating based on individual unemployability on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in October 2005 on the underlying claim of service connection for degenerative disc disease of the lumbar spine.  Where, as here, service connection has been granted and the initial ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. 





Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings. Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration.

The Veteran was afforded several VA examinations.  As the reports of the VA examinations were based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate to rate the disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Factors for a Disability of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Vertebrae are considered groups of joints.  As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing. 38 C.F.R. § 4.45; DeLuca, at 206-07. 


Criteria for Rating Degenerative Disc Disease of the Lumbar Spine

Degenerative disc disease or intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The criteria for rating a disability of the spine are for application with or without symptoms such as pain and whether or not it radiates, stiffness, or aching in the area of the spine affected. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for the next higher rating, 40 percent rating, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent rating and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months is rated 40 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.






An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Procedural and Factual Background

In February 2006 in a rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent effective August 22, 2005.  The Veteran appealed the rating.  While on appeal, in July 2012 in rating decision, the RO increased the rating for degenerative disc disease of the lumbar spine to 20 percent from December 17, 2010.  The RO also assigned separate ratings of 10 percent for radiculopathy of each lower extremity effective May 19, 2012, which the Veteran did not appeal and the ratings are not on appeal.

In a decision in June 2013, the Board denied the claim for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before December 17, 2010.  The Board remanded the current claims.  

While on appeal, in a rating decision in August 2013, the RO increased the rating for degenerative disc disease to 40 percent before July 29, 2013, and to 50 percent from July 29, 2013.  

Private medical records show that in November 2000 the Veteran had surgery for a herniated disc at L4-L5 with nerve compression.  In May 2003, the Veteran had a laminectomy decompression at L4.  In February 2005, the Veteran denied leg or foot pain.  Lumbar flexion was to 38 degrees.

In March 2005, the Veteran was awarded disability benefits from the Social Security Administration (SSA) due to discogenic and degenerative disease of the back and pulmonary insufficiency, effective from July 2004.



The records associated with the Social Security Administration (SSA) award included a history that the Veteran had worked as a long haul truck driver from 1989 to July 2004 and that he had no additional occupational training.  On a disability evaluation, it was reported that the Veteran could not walk any significant length or duration without requiring rest and that the Veteran would have some difficulty with prolonged driving.  The examiner stated that the Veteran could not perform the sort of work duties he had done as a truck driver. 

On VA examination in February 2006, the Veteran described constant low back pain since 1972 that was elicited with physical activity, which was relieved with medication. The Veteran stated that his condition did not cause incapacitation or time lost from work.  Functional impairment included limited walking and prolonged standing.  

On physical examination, the Veteran's posture and gait were normal without the need for an assistive device.  The Veteran complained of radiating pain on movement of the legs.  There was no ankylosis.  Flexion was to 90 degrees, extension was to 30 degrees, lateral flexion, left and right, was to 30 degrees, and rotation, left and right, was to 30 degrees.  The combined range of motion (90+30+30+30+30+30 = 240) was 240 degrees.  

On neurological evaluation motor and sensory functions were within normal limits.  The reflexes in the lower extremities were 2+.  X-rays showed advanced degenerative disc disease of the L4-L5 vertebrae.  

Private medical records from August 2004 to August 2010 show: a stable back following surgery (August 2004), no evidence of motor or sensory deficit (August to December 2004, January 2005, February 2005, August 2005, October 2005, February and April 2006, January 2007, April 2008, September 2009, and March and August 2010), full range of motion and no back or leg pain (February 2005, August 2005, October 2005, February and April 2006, January 2007, April 2008, September 2009, and March and August 2010).  


In December 2010 on VA examination, the Veteran complained of severe low back pain with weekly flare-ups lasting from one to two days.  The Veteran noted that he remained sedentary during a flare-up.  There was no ankylosis.  Flexion was from 10 to 70 degrees.  The neurological was within normal limits.  The VA examiner stated that the Veteran was not capable of employment in a physical or sedentary position due to the lumbar spine disability.

On May 19, 2012, on VA examination, forward flexion to 50 degrees.  The Veteran was unable to perform repetitive use testing secondary to pain and instability.  The VA examiner reported that the spine disability did not impact on the Veteran's ability to work.  

In March 2013, the Veteran testified that he was about to lose his commercial driver's license because he could not pass a physical to maintain it.  

On VA examination on July 29, 2013, lumbar flexion was to 50 degrees.  Functional loss was reported as less movement than normal, pain on movement and disturbance of locomotion.  The Veteran had no incapacitating episodes in the last twelve months.  The Veteran stated that he had not worked since 2003 primarily due to back pain.

In March 2014, the VA Director of Compensation determined that the lumbar spine disability did not warrant an extraschedular rating, because there was no unusual or exceptional disability pattern that rendered the application of the regular rating criteria impractical.

The VA Director of Compensation also determined that the evidence did not establish that the Veteran was unemployable due to service-connected disabilities before July 29, 2013, on an extraschedular basis before that date.  




Analysis 

A Rating before May 19, 2012

Before May 19, 2012, under the General Rating Formula for Diseases and Injuries of the Spine, degenerative disc disease of the lumbar spine was manifested by forward flexion greater than 30 degrees as forward flexion was documented at 38, 90, and 70 degrees, which does not more nearly approximate or equate to forward flexion to 30 degrees on less, or to favorable ankylosis, the criteria for the next higher rating, 40 percent, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion. 

And there were no associated objective neurologic abnormalities to rate separately. appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the criteria for a 40 percent rating, was not shown.  under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.

On the basis of the records, the preponderance of the evidence is against a rating higher than 20 percent before May 19, 2012.

A Rating before July 29, 2013,

Before July 29, 2013, under the General Rating Formula for Diseases and Injuries of the Spine, degenerative disc disease of the lumbar spine was manifested by forward flexion to 50 degrees, which does not more nearly approximate or equate to unfavorable ankylosis of the entire lumbar, the criteria for the next higher rating, 50 percent, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion. 



The objective neurologic abnormalities were separately rated 10 percent for radiculopathy of each lower extremity effective May 19, 2012, which the Veteran did not appeal and the ratings are not on appeal.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the criteria for a 60 percent rating, was not shown.  

On the basis of the records, the preponderance of the evidence is against a rating higher than 40 percent before July 29, 2013.

A Rating from July 29, 2013

From July 29, 2013, under the General Rating Formula for Diseases and Injuries of the Spine, degenerative disc disease of the lumbar spine is manifested by forward flexion to 50 degrees or less, which does not more nearly approximate or equate to unfavorable ankylosis of the entire lumbar spine, the criteria for the next higher rating, 100 percent, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion. 

The objective neurologic abnormalities were separately rated 10 percent for radiculopathy of each lower extremity effective May 19, 2012, which the Veteran did not appeal and the ratings are not on appeal.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the criteria for a 60 percent rating, was not shown.  

On the basis of the records, the preponderance of the evidence is against a rating higher than 50 percent from July 29, 2013.
Extraschedular Rating for Degenerative Disc Disease of the Lumbar Spine

The Veteran argues that an extraschedular rating is warranted because the service-connected lumbar spine disability results in marked interference with employment, and manifests to a severity that is not contemplated by the schedular criteria.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether a claimant's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the claimant's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

Although the issue of an extraschedular rating was referred to the Director of Compensation and an extraschedular rating was found to be unwarranted, the Board must still review whether the Veteran's disability picture is contemplated by the rating schedule and, if not, whether there is an exceptional disability picture or other related factors such as marked interference with employment and frequent periods of hospitalization.  

While range of motion is limited and there is evidence of neurological abnormality the General Rating Formula specifically encompasses limitation of motion and neurological manifestations. 

Although the Veteran stopped working in 2004 due to the disability of the lumbar spine disability, the manifestations of the disability are not so exceptional as to render impractical the application of the regular schedular standards, and the preponderance of the evidence is against an extraschedular rating under 38 C.F.R. § 3.321(b) basis.  The Veteran's unemployment will also be considered on an extraschedular basis under 38 C.F.R. § 4.16(b).

A Total Disability Rating for Compensation based on Individual Unemployability (TDIU) on an Extraschedular basis before July 29, 2013

In a rating decision in September 2013, the RO granted the TDIU claim from July 29, 2013, on a schedular basis with a combined rating of 70 percent that meet the minimum percentage requirement for a TDIU rating under 38 C.F.R. § 4.16(a).

As the combined rating before July 29, 2013, was 50 percent from May 19, 2012, the Veteran do not meet the minimum percentage requirement for a schedular rating under 38 C.F.R. § 4.16(a), but the TDIU can be considered on an extraschedular basis. 

Although TDIU claim was referred to the VA Director of Compensation for  extraschedular consideration, such a rating was found to be unwarranted.  The Board may now make an independent review of the TDIU claim on an extraschedular basis.

Where the Veteran does not meet the schedular requirements for a TDIU under38 C.F.R. § 4.16(a), a TDIU may be assigned on an extraschedular basis under 38 C.F.R. § 4.16(b) by showing that the Veteran is unable to obtain or retain substantial gainful employment as a result of service-connected disability.

The record shows that before July 29, 2013, the Veteran had not worked due primarily to his back disability since 2004 as shown by the records of the Social Security Administration.

And before May 19, 2012, the Veteran's combined rating was 20 percent.  In rating decision in July 2012, the RO granted service connection for radiculopathy of each lower extremity and assigned a 10 percent for each extremity, which resulted in a combined rating of 50 percent from May 19, 2012, the date of the VA examination.  

Although the VA examiner in May 2012 found that the back disability did not impact on the Veteran's ability to work and although there was evidence of an increase in severity of the disability of the lumbar spine on VA examination in July 2013, resulting in a combined a rating of 70 percent, and the grant of the TDIU claim, the overall effect of the disability, considering the Veteran's employment history, namely, as a commercial truck driver, physically demanding employment, and education (high school level) and vocational attainments (no other occupational training), the Board finds the Veteran unemployable due to service-connected disability on an extraschedular basis from May 19, 2012, the date of service connection for radiculopathy of the lower extremities.

ORDER

An initial rating higher than 20 percent for degenerative disc disease of the lumbar spine before May 19, 2012, is denied.  An initial rating higher than 40 percent for degenerative disc disease of the lumbar spine before July 29, 2013, is denied.  An initial rating higher than 50 percent for degenerative disc disease of the lumbar spine from July 29, 2013, is denied.  An extraschedular rating for degenerative disc disease of the lumbar spine is denied.

A total disability rating based on individual unemployability on an extraschedular basis, effective May 19, 2012, to July 29, 2013, is granted.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


